Exhibit 10.2



2014 Salaries, Bonus Targets and Equity Awards
 
 
 
 
 
 
Name and Title
2014 Salary
Bonus Target*
Total Cash Bonus Target
Stock Options
Restricted Stock Unit Awards
Charles J. Link, Jr., M.D.
$573,200
60%
$343,920
108,750
23,000
Chairman of the Board and Chief Executive and Scientific Officer
 
 


 


Nicholas N. Vahanian, M.D.
$453,600
50%
$226,800
71,250
15,000
President and Chief Medical Officer
 
 


 


Gordon H. Link, Jr.
$295,200
35%
$103,320
27,000
5,700
Chief Financial Officer
 
 


 


W. Jay Ramsey, M.D., Ph.D.
$312,200
35%
$109,270
32,250
6,800
Quality Assurance Officer
 
 
 
 
 
*Bonus Targets listed as percentage of 2013 Base Salary





